PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,696,247
Issue Date: July 04, 2017
Application No. 14/193,680
Filing or 371(c) Date: February 28, 2014
Attorney Docket No. 43297.2201


:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed December 08, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Kenneth J. Kalafus appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
July 06, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Jonya Smalls at (571) 272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET